SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 333-159577 Date of Report: November 15, 2010 ARCIS RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 37-1563401 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) 4320 Eagle Point Parkway, Suite A, Birmingham Alabama (Address of principal executive offices) (Zip Code) (205) 453-9650 (Registrant’s telephone number including area code) Mountain Renewables, Inc. (Former Name,if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendment to Articles of Incorporation Effective on November 15, 2010, Mountain Renewables, Inc. filed with the Nevada Secretary of State a Certificate of Amendment to its Articles of Incorporation.The amendment (i) changed the name of the corporation to “Arcis Resources Corporation” and (ii) increased its authorized common stock from 100,000,000 shares, $0.001 par value to 200,000,000 shares, $0.001 par value. Item 9.01Financial Statements and Exhibits Exhibits 3-a Certificate of Amendment to Articles of Incorporation filed as of November 15, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned duly authorized. Dated:November 19, 2010 Arcis Resources Corporation By: Kenneth A. Flatt, Jr. Kenneth A. Flatt, Jr. Chief Executive Officer
